EXHIBIT 10.1
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is entered into as of
June 30, 2008, by and between COMERICA BANK (“Bank”) and SAFEGUARD DELAWARE,
INC. (“Safeguard Delaware”) and SAFEGUARD SCIENTIFICS (DELAWARE), INC. (“SSDI”;
SSDI and Safeguard Delaware are sometimes referred to, individually, as a
“Borrower” and collectively, as the “Borrowers”).
RECITALS
A. Borrowers and Bank are parties to that certain Loan Agreement dated as of
May 10, 2002, as amended from time to time, including without limitation by a
First Amendment to Loan Agreement dated as of May 9, 2003, a Second Amendment to
Loan Agreement dated as of February 12, 2004, a Third Amendment to Loan
Agreement dated as of May 8, 2004, a Fourth Amendment to Loan Agreement dated as
of September 30, 2004, a Fifth Amendment to Loan Agreement dated as of May 2,
2005, a Sixth Amendment to Loan Agreement dated as of August 1, 2005, a Seventh
Amendment to Loan Agreement dated as of May 4, 2006, an Eighth Amendment to Loan
Agreement dated as of February 28, 2007 and a Ninth Amendment to Loan Agreement
dated as of May 2, 2007 (collectively, the “Original Agreement”).
B. Borrowers and Bank wish to amend and restate the terms of the Original
Agreement. This Agreement sets forth the terms on which Bank will advance credit
to Borrowers and Borrowers will repay the amounts owing to Bank.
AGREEMENT
The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.
1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.
2. LOAN AND TERMS OF PAYMENT.
2.1 Credit Extensions.
(a) Promise to Pay. Each Borrower promises to pay to Bank, in lawful money of
the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrowers, together with interest on the
unpaid principal amount of such Credit Extensions at rates in accordance with
the terms hereof.
(b) Advances Under Revolving Line.

 

1



--------------------------------------------------------------------------------



 



(i) Amount. Subject to and upon the terms and conditions of this Agreement,
(1) Borrowers may request Advances at any time before the Revolving Maturity
Date in an aggregate amount not to exceed the Revolving Line minus (x) the face
amount of outstanding Letters of Credit and minus (y) the face amount of
outstanding Partner Company Guaranties (such resulting aggregate amount, the
“Revolving Limit”), and (2) amounts borrowed pursuant to this Section 2.1(b) may
be repaid and reborrowed at any time prior to the Revolving Maturity Date, at
which time all Advances under this Section 2.1(b) shall be immediately due and
payable. Borrowers may prepay any Advances without penalty or premium. If at any
time the aggregate outstanding Advances made under this Section exceed the
Revolving Limit, Borrowers shall immediately pay Bank the excess in cash. Prior
to the Revolving Maturity Date, Borrowers shall secure in cash all obligations
under any outstanding Partner Company Guaranties on terms acceptable to Bank.
(ii) Form of Request. Whenever Borrowers desire an Advance, a Borrower will
notify Bank by facsimile transmission or telephone no later than 3:30 p.m.
Eastern time (1:30 p.m. Pacific time for wire transfers), on the Business Day
prior to the Business Day that the Advance is to be made. Each such notification
shall be promptly confirmed by a Payment/Advance Form in substantially the form
of Exhibit C. Bank is authorized to make Advances under this Agreement, based
upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof, and Borrowers shall indemnify and hold Bank harmless for any damages or
loss suffered by Bank as a result of such reasonable reliance. Bank will credit
the amount of Advances made under this Section 2.1(b) to a Borrower’s deposit
account
(iii) Letter of Credit Sublimit. Subject to availability within the Revolving
Limit, and in reliance on the representations and warranties of Borrowers set
forth herein, at any time and from time to time from the date hereof through the
Business Day immediately prior to the Revolving Maturity Date, Bank shall issue
for the account of Borrowers such Letters of Credit as a Borrower may request by
delivering to Bank a duly executed letter of credit application on Bank’s
standard form; provided, however, that the outstanding and undrawn amounts under
all such Letters of Credit (i) shall not at any time exceed $10,000,000, and
(ii) shall be deemed to constitute Advances for the purpose of calculating the
Revolving Limit. Any drawn but unreimbursed amounts under any Letters of Credit
shall be charged as Advances against the Revolving Line. All Letters of Credit
shall be in form and substance acceptable to Bank in its sole discretion and
shall be subject to the terms and conditions of Bank’s form application and
letter of credit agreement. Borrowers will pay any standard issuance and other
fees that Bank notifies a Borrower it will charge for issuing and processing
Letters of Credit, including Bank’s fee equal to 1.5% per annum of the face
amount of each Letter of Credit, payable annually in advance (provided that for
Letters of Credit outstanding on the date hereof, such 1.5% fee shall only be
assessed when such Letters of Credit are renewed, if ever). Prior to the
Revolving Maturity Date, Borrowers shall secure in cash all obligations under
any outstanding Letters of Credit on terms acceptable to Bank.
2.2 Interest Rates, Payments, and Calculations.
(a) Interest Rates. Except as set forth in Section 2.2(b), the Advances shall
bear interest, on the outstanding daily balance thereof, at a variable rate
equal to the Prime Rate.
(b) Late Fee; Default Rate. If any payment is not made within 10 days after the
date such payment is due, Borrowers shall pay Bank a late fee equal to the
lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to five percentage points (5%) above the interest
rate applicable immediately prior to the occurrence of the Event of Default.
(c) Payments. Interest hereunder shall be due and payable on the first calendar
day of each month during the term hereof. Bank shall, at its option, charge such
interest, all Bank Expenses, and all Periodic Payments against any of Borrower’s
deposit accounts or against the Revolving Line, in which case those amounts
shall thereafter accrue interest at the rate then applicable hereunder. Any
interest not paid when due shall be compounded by becoming a part of the
Obligations, and such interest shall thereafter accrue interest at the rate then
applicable hereunder.

 

2



--------------------------------------------------------------------------------



 



(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.
2.3 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as a Borrower specifies. After the occurrence of
an Event of Default, Bank shall have the right, in its sole discretion, to
immediately apply any wire transfer of funds, check, or other item of payment
Bank may receive to conditionally reduce Obligations, but such applications of
funds shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day. Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.
2.4 Fees. Borrowers shall pay to Bank the following:
(a) Unused Commitment Fee. A commitment fee equal to 0.125% of the difference
between the Revolving Line and the average Daily Balance for each quarter, which
fee shall be paid quarterly in arrears, provided that Bank shall waive such fee
for each quarter in which Borrowers, collectively, maintain an average Daily
Balance greater than $18,750,000 in deposit accounts with Bank.
(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.
2.5 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 14.8, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.
3. CONDITIONS OF LOANS.
3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:
(a) this Agreement;
(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;
(c) a UCC financing statement;
(d) an amendment and affirmation of guaranty of the Guarantor;
(e) payment of the fees and Bank Expenses then due specified in Section 2.44;
(f) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record on the Borrower’s property;

 

3



--------------------------------------------------------------------------------



 



(g) current financial statements, company prepared consolidated and
consolidating balance sheets and income statements for the most recently ended
month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;
(h) current Compliance Certificate in accordance with Section 6.2;
(i) a Collateral Information Certificate; and
(j) such other documents or certificates, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
Notwithstanding the delivery of a UCC financing statement in accordance with
Section 3.1(c), Bank shall not file such financing statement until an Event of
Default has occurred.
3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:
(a) timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1;
(b) the balance of Borrowers’ cash and Cash Equivalents are such that Borrowers
will be in compliance with Section 6.6 both before and after the making of the
requested Credit Extension; and
(c) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.
4. CREATION OF SECURITY INTEREST.
4.1 Grant of Security Interest. Each Borrower hereby grants to Bank a security
interest in the Collateral, as security for the prompt performance of the
Obligations. Upon the occurrence and during the continuance of an Event of
Default, Bank shall have the right to exercise all such rights as a secured
party under the Code as it, in its sole judgment, shall deem necessary or
appropriate, including without limitation the right to apply the Collateral
against the Obligations. Except as set forth in the Schedule, such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in later-acquired Collateral. Notwithstanding any termination, Bank’s
Lien on the Collateral shall remain in effect for so long as any Obligations are
outstanding, but only to the extent of such Obligations. Each Borrower
authorizes Bank to hold balances maintained by a Borrower or Borrowers in
accounts (including without limitation money market accounts and deposit
accounts) and certificates of deposit at Bank up to the aggregate outstanding
balance of the Credit Extensions in pledge and to decline to honor any checks,
drafts or other items of payment or directions to wire or otherwise transfer
funds from Bank (and agrees that any accounts maintained at Bank’s Affiliates
will be subject to Bank’s right to direct such Affiliate or securities
intermediary not to honor payment or transfer instructions), if and to the
extent that after giving effect to the payment of any such item or transfer of
such funds or assets, Borrowers would not (in Bank’s sole discretion) be in
compliance with this Agreement including without limitation Section 6.6.
5. REPRESENTATIONS AND WARRANTIES.
Each Borrower represents and warrants as follows:
5.1 Due Organization and Qualification. Borrower and each Subsidiary is a
corporation duly existing under the laws of the state in which it is
incorporated and qualified and licensed to do business in any state in which the
conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------



 



5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
either Borrower’s Certificate of Incorporation or Bylaws, nor will they
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement by which it is bound,
except to the extent such default would not reasonably be expected to cause a
Material Adverse Effect.
5.3 No Prior Encumbrances. The Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens.
Except as set forth in the Schedule, none of the Collateral is maintained or
invested with a Person other than Bank or Bank’s Affiliates.
5.4 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.
5.5 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.
5.6 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period(s) then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.
5.7 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.
5.8 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could have a Material Adverse Effect. Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940. Borrower is not engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System). Borrower has complied in all material respects with all the provisions
of the Federal Fair Labor Standards Act. Borrower is in compliance with all
environmental laws, regulations and ordinances except where the failure to
comply is not reasonably likely to have a Material Adverse Effect. Borrower has
not violated any statutes, laws, ordinances or rules applicable to it, the
violation of which would reasonably be expected to have a Material Adverse
Effect. Borrower and each Subsidiary have filed or caused to be filed all tax
returns required to be filed, and have paid, or have made adequate provision for
the payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.
5.9 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 

5



--------------------------------------------------------------------------------



 



5.10 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.
6. AFFIRMATIVE COVENANTS.
Each Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, Borrower shall do all of the following:
6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ corporate existence and good standing in the Borrower
State, shall maintain qualification and good standing in each other jurisdiction
in which the failure to so qualify would reasonably be expected to have a
Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the state in
which Borrower is organized, if applicable. Borrower shall meet, and shall cause
each Subsidiary to meet, the minimum funding requirements of ERISA with respect
to any employee benefit plans subject to ERISA. Borrower shall comply in all
material respects with all applicable environmental laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so would reasonably be expected to have a Material Adverse Effect.
Borrower shall comply, and shall cause each Subsidiary to comply, with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, and shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.
6.2 Financial Statements, Reports, Certificates.
(a) Borrowers shall deliver to Bank: as soon as available, but in any event
within forty five (45) days after the last day of each fiscal quarter ending
March 31, June 30 and September 30 (or such longer period of time as may be
afforded by the Securities and Exchange Commission pursuant to Rule 12b-25),
(i) Guarantor’s report on Form 10-Q filed or required to be filed with the
Securities and Exchange Commission, (ii) Guarantor-prepared consolidating
financial statements of Guarantor and its Subsidiaries prepared in accordance
with GAAP, consistently applied, and (iii) a Compliance Certificate certified as
of the last day of the applicable quarter and signed by a Responsible Officer in
substantially the form of Exhibit D hereto;
(b) Borrowers shall deliver to Bank: as soon as available, but in any event
within ninety (90) days after the end of each Borrower’s fiscal year (or such
longer period of time as may be afforded by the Securities and Exchange
Commission pursuant to Rule 12b-25), (i) Guarantor’s report on Form 10-K filed
or required to be filed with the Securities and Exchange Commission, (ii)
Guarantor-prepared consolidating financial statements of Guarantor and Borrowers
prepared in accordance with GAAP, consistently applied, and (iii) a Compliance
Certificate in substantially the form of Exhibit D attached hereto;
(c) As soon as possible and in any event within three calendar days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrowers have taken or proposes to take with
respect thereto.
Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver the
Compliance Certificate, in substantially the form of Exhibit D attached hereto,
bearing the physical signature of the Responsible Officer to Bank by U.S. Mail,
reputable overnight courier service, hand delivery, facsimile or .pdf file
within five Business Days of submission of the unsigned electronic copy.

 

6



--------------------------------------------------------------------------------



 



6.3 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.
6.4 Insurance. Borrower shall maintain liability and other insurance in amounts
and of a type that are customary to businesses similar to Borrower’s. All such
policies of insurance shall be in such form, with such companies, and in such
amounts as reasonably satisfactory to Bank.
6.5 Impairment Charges. Measured on a consolidated basis as reported in
Borrower’s Form 10K, impairment charges relating to Partner Companies on a
cumulative basis during the term of this Agreement shall not exceed $50,000,000.
6.6 Depository Balances. At all times, Borrowers collectively shall maintain in
unrestricted deposit accounts maintained by Bank (including without limitation
deposit account #1892-76681-5), or in certificates of deposit issued by Bank, or
in securities accounts maintained with Comerica Securities, Inc. under
securities account control agreements acceptable to Bank, a balance (the
“Required Cash Balance”) of cash and Cash Equivalents that is at least equal to
100% of the balance of the outstanding Advances, outstanding Letters of Credit,
and outstanding obligations that are subject to, or covered by, any Partner
Company Guaranties (collectively, the “Guaranteed Obligations”), provided that
for the purpose of calculating the Required Cash Balance, the amount of the
Guaranteed Obligations shall be the amounts actually outstanding, and not the
commitment amount under the loan agreement or other document or instrument under
which such Guaranteed Obligations are incurred. Borrowers shall maintain their
principal depository accounts with Bank. Each Borrower authorizes Bank to
decline to honor any checks, drafts or other items of payment or directions to
wire or otherwise transfer funds from Bank (and agrees that any securities
accounts maintained in connection with this Section 6.6 will be subject to
Bank’s right to direct the securities intermediary not to honor payment or
transfer instructions) if and to the extent that, after giving effect to the
payment of any such item or transfer of such funds or assets, Borrowers would
not (in Bank’s sole discretion) be in compliance with this Section 6.6.
Borrowers acknowledge that Bank may, similarly, decline to make any Credit
Extensions in respect of any facilities covered by a Partner Company Guaranty
if, after giving effect to such Credit Extension, Borrowers would not be in
compliance with this Section 6.6.
6.7 Further Assurances. At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
7. NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following without Bank’s prior written consent:
7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”) all or any part of its business or property, other
than Transfers of securities, including debt and equity securities and
partnership interests, in the ordinary course of Borrowers’ businesses.
7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
Borrower State or relocate its chief executive office without 30 days prior
written notification to Bank; replace its chief executive officer or chief
financial officer without providing written notification to Bank within 24 hours
of such replacement; engage in any business, or permit any of its Subsidiaries
to engage in any business, other than or reasonably related or incidental to the
businesses currently engaged in by Borrower; change its fiscal year end; have a
Change in Control.

 

7



--------------------------------------------------------------------------------



 



7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person other than Partner Companies. Notwithstanding the foregoing, this
Section 7.3 shall not apply to (i) transactions in which all outstanding
Obligations are satisfied in full concurrent with the closing of that
transaction, and any commitment by Bank to make any additional Credit Extensions
is terminated, or (ii) acquisitions or dispositions of Partner Companies (or
interests therein) made in the ordinary course of Borrowers’ businesses,
regardless of the form of such transactions.
7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary (other than a Partner
Company) so to do, other than Permitted Indebtedness, or prepay any Indebtedness
or take any actions which impose on Borrower an obligation to prepay any
Indebtedness, except Indebtedness to Bank.
7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income, except
for Permitted Liens, or covenant to any other Person that Borrower in the future
will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.
7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
membership unit or partnership interests, except that Borrower may make
distributions in accordance with its Charter Documents in the ordinary course of
Borrower’s business as long as an Event of Default does not exist prior to such
distributions or would not exist after giving effect to such distributions.
7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business or as
disclosed in Guarantor’s Annual Report on Form 10-K and related proxy statement,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
7.8 Subordinated Debt. Make any payment in respect of any Subordinated Debt if
an Event of Default exists at the time of such proposed payment or would exist
after giving effect thereto provided that Guarantor may use the proceeds of the
Debentures to repay pre-existing debt obligations as set forth in the Offering
Memorandum dated February 11, 2004 relating to the Debentures, whether through
repurchase, retirement, or one or more privately negotiated transactions.
7.9 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
8. EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
8.1 Payment Default. If a Borrower fails to pay, within five Business Days of
the date due, any of the non-principal or non-interest Obligations hereunder, or
fails to pay, when due, any of the principal or interest Obligations hereunder;

 

8



--------------------------------------------------------------------------------



 



8.2 Covenant Default.
(a) If a Borrower fails to perform any obligation under Article 6 or violates
any of the covenants contained in Article 7 of this Agreement; or fails or
neglects to perform, keep, or observe any other term, provision, condition,
covenant, or agreement contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between a Borrower and
Bank and as to any default under such other term, provision, condition, covenant
or agreement that can be cured, has failed to cure such default within 20 days
after Borrower receives notice thereof or any officer of Borrower becomes aware
thereof;
8.3 Borrower Composition. If a Borrower is dissolved or any action is taken to
effect such dissolution, or if a Change in Control occurs, or if a Borrower’s or
Guarantor’s existence is otherwise terminated or any action is taken to effect
such termination.
8.4 Material Adverse Change. If Bank determines that a Material Adverse Effect
has occurred;
8.5 Attachment. If any portion of a Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
stayed, discharged or rescinded within 10 days, or if a Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any material portion of a Borrower’s
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of a Borrower’s assets by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within 10 days after
a Borrower receives notice thereof, provided that none of the foregoing shall
constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by a Borrower
(provided that no Credit Extensions will be required to be made during such cure
period);
8.6 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 30 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);
8.7 Other Agreements. If there is (i) a default or failure by Borrower to
perform any obligation in any agreement to which a Borrower (after the
expiration of any grace or cure period applicable thereto) is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of $2,000,000 or that is reasonably likely to have a Material
Adverse Effect, (ii) an Event of Default or an “event of default” or a
“designated event” occurs under the Debentures, or (iii) if Borrowers fail to
notify Bank of any default or failure by Guarantor to perform any material
obligation under the Debentures;
8.8 Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;
8.9 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $3,000,000 shall be rendered
against a Borrower and shall remain unsatisfied and unstayed for a period of
10 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment);
8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or
8.11 Guaranty. If the Guaranty ceases for any reason to be in full force and
effect, or the Guarantor fails to perform any obligation under the Guaranty, or
any misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth in the Guaranty or in any certificate
delivered to Bank in connection with the Guaranty, or the Guarantor revokes or
purports to revoke its obligations under the Guaranty, or if any of the
circumstances or events described in any of Sections 8.3 through 8.10 occurs
with respect to the Guarantor or its property.

 

9



--------------------------------------------------------------------------------



 



9. BANK’S RIGHTS AND REMEDIES.
9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:
(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);
(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;
(c) Decline to honor any checks, drafts or other items of payment or directions
to wire or otherwise transfer funds from Bank or Bank’s Affiliate, or any
request by Borrower or any other Person to pay or otherwise transfer any part of
any balances maintained at Bank or Bank’s Affiliate; and
(d) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank.
9.2 Right of Setoff; Deposit Accounts. Upon and after the occurrence of any
Event of Default, Bank is hereby authorized by each Borrower, at any time and
from time to time, (a) to set off against, and to appropriate and apply to the
payment of, the obligations and liabilities of a Borrower under the Loan
Documents (whether matured or unmatured, fixed or contingent or liquidated or
unliquidated) any and all amounts owing by Bank to a Borrower (whether payable
in U.S. Dollars or any other currency, whether matured or unmatured, and, in the
case of deposits, whether general or special, time or demand and however
evidenced) and (b) pending any such action, to the extent necessary, to hold
such amounts as collateral to secure such obligations and liabilities and to
return as unpaid for insufficient funds any and all checks and other items drawn
against any deposits so held as Bank in its sole discretion may elect.
9.3 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) endorse Borrower’s name on any checks or other forms
of payment or security that may come into Bank’s. The appointment of Bank as
each Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide advances hereunder is terminated.
9.4 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on a
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given. Each Borrower expressly agrees that this Section 9.4 may
not be waived or modified by Bank by course of performance, conduct, estoppel or
otherwise.
9.5 Demand; Protest. Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment at maturity or
otherwise, any other notices relating to the Obligations, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees at any time held by Bank on which a Borrower may in any
way be liable.

 

10



--------------------------------------------------------------------------------



 



10. NOTICES.
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

     
If to Borrower:
  c/o Safeguard Delaware, Inc.
1105 N. Market St., Suite 1300
Wilmington, DE 19801
Attn: Chief Financial Officer
FAX: (302) 427 — 4607
 
   
 
  with a copy to:
 
   
 
  Safeguard Scientifics, Inc.
435 Devon Park Drive, Building 800
Wayne, PA 19087
Attn: Brian J. Sisko
Senior Vice President and General Counsel
Fax: (610) 482-9105
 
   
If to Bank:
  Comerica Bank
75 E Trimble Road
Mail Code 4770
San Jose, CA 95131
Attn: Manager
Fax: (408) 556-5091
 
   
with a copy to:
  Comerica Bank
1000 Winter Street, Suite 3600
Waltham, MA 02451
Attn: Jonathan Gray
Fax: 781-487-5178

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

11



--------------------------------------------------------------------------------



 



12. REFERENCE PROVISION.
12.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.
12.2 With the exception of the items specified in clause 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Comerica
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the state or
federal court in the county or district where the real property involved in the
action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).
12.3 The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
12.4 The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within 10 days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).
12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within 15 days after the date of
selection of the referee, (ii) if practicable, try all issues of law or fact
within 120 days after the date of the conference and (iii) report a statement of
decision within 20 days after the matter has been submitted for decision.
12.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven days written notice, and all other discovery shall be
responded to within 15 days after service. All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee whose
decision shall be final and binding.
12.7 Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

12



--------------------------------------------------------------------------------



 



12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.
12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.
13. CO-BORROWER PROVISIONS.
(a) Primary Obligation. This Agreement is a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Bank and any Borrower. Each Borrower shall be liable for
existing and future Obligations as fully as if all Credit Extensions were
advanced to such Borrower. Bank may rely on any certificate or representation
made by any Borrower as made on behalf of, and binding on, all Borrowers,
including without limitation Disbursement Request Forms and Compliance
Certificates.
(b) Enforcement of Rights. Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one or more of the Borrowers to enforce
the Obligations without waiving its right to proceed against any of the other
Borrowers.
(c) Borrowers as Agents. Each Borrower appoints the other Borrower as its agent
with all necessary power and authority to give and receive notices, certificates
or demands for and on behalf of both Borrowers, to act as disbursing agent for
receipt of any Credit Extensions on behalf of each Borrower and to apply to Bank
on behalf of each Borrower for Credit Extensions, any waivers and any consents.
This authorization cannot be revoked, and Bank need not inquire as to each
Borrower’s authority to act for or on behalf of Borrower.
(d) Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating the Borrower to the rights of Bank under the Loan Documents) to
seek contribution, indemnification, or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by the Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by the Borrower
with respect to the Obligations in connection with the Loan Documents or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 13 shall be null and void. If
any payment is made to a Borrower in contravention of this Section 13, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

 

13



--------------------------------------------------------------------------------



 



(e) Waivers of Notice. Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which the Borrower would otherwise be entitled. Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other Borrower.
Bank’s failure at any time to require strict performance by any Borrower of any
provision of the Loan Documents shall not waive, alter or diminish any right of
Bank thereafter to demand strict compliance and performance therewith. Nothing
contained herein shall prevent Bank from foreclosing on the Lien of any deed of
trust, mortgage or other security instrument, or exercising any rights available
thereunder, and the exercise of any such rights shall not constitute a legal or
equitable discharge of any Borrower. Each Borrower also waives any defense
arising from any act or omission of Bank that changes the scope of the
Borrower’s risks hereunder.
(f) Subrogation Defenses. Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899, and 3433 and California Code of Civil Procedure Sections 580a, 580b, 580d
and 726, as those statutory provisions are now in effect and hereafter amended,
and under any other similar statutes now and hereafter in effect.
(g) Right to Settle, Release.
The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.
Without affecting the liability of any Borrower hereunder, Bank may
(i) compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or
(v) compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
(h) Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Lender to
effect, to enforce and to give notice of such subordination.
14. GENERAL PROVISIONS.
14.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

 

14



--------------------------------------------------------------------------------



 



14.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank, its officers, employees
and agents as a result of or in any way arising out of, following, or
consequential to transactions between Bank and Borrower whether under this
Agreement, or otherwise (including without limitation reasonable attorneys fees
and expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.
14.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.
14.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
14.5 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
Loan Documents.
14.6 Effect of Amendment and Restatement. This Agreement is intended to and does
completely amend and restate, without novation, the Original Agreement. All
security interests granted under the Original Agreement are hereby confirmed and
ratified and shall continue to secure all Obligations under this Agreement.
14.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.
14.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.
14.9 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, provided
that they have entered into a comparable confidentiality agreement in favor of
Borrower and have delivered a copy to Borrower, (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order, (iv) as
may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

              SAFEGUARD DELAWARE, INC.
 
       
 
  By:   /s/ Jeffrey B. McGroarty
 
       
 
  Title:   Vice President
 
       
 
            SAFEGUARD SCIENTIFICS
(DELAWARE), INC.
 
       
 
  By:   /s/ Jeffrey B. McGroarty
 
       
 
  Title:   Vice President
 
       
 
       
 
  COMERICA   BANK
 
       
 
  By:   /s/ Jonathan Gray
 
       
 
  Title:   Senior Vice President
 
       

 

16



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.
“Borrower State” means Delaware, the state under whose laws each Borrower is
organized.
“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California or the Commonwealth of Pennsylvania are
authorized or required to close.
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (I) year from the date of
creation thereof and currently having a rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Service,
(iii) certificates of deposit, time deposits or Euro time deposits maturing no
more than one (1) year from the date of investment therein, and (iv) money
market accounts.
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of a Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of such Borrower, who did
not have such power before such transaction.
“Charter Documents” means, as to each Borrower, its certificate of incorporation
and bylaws.
“Chief Executive Office State” means Pennsylvania, where Guarantor’s chief
executive office is located.
“Closing Date” means the date of this Agreement.
“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.
“Collateral” means the property described on Exhibit B attached hereto.

 

 



--------------------------------------------------------------------------------



 



“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
“Credit Extension” means each Advance, Letter of Credit, Partner Company
Guaranty or any other extension of credit by Bank for the benefit of Borrowers
hereunder.
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
“Debentures” means those certain Convertible Senior Debentures issued by
Guarantor pursuant to the Offering Memorandum dated February 11, 2004, in
substantially the form provided to Bank on February 10, 2004, up to an aggregate
principal amount of $150,000,000.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
“Event of Default” has the meaning assigned in Article 8.
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.
“Guarantor” means Safeguard Scientifics, Inc.
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of the Borrowers, taken as a
whole or (ii) the ability of a Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
“Partner Company” or “ Partner Companies” means Persons in which a Borrower or
Guarantor has an equity investment, as reported or as will be reported in
Guarantor’s consolidated financial statements from time to time.
“Partner Company Guaranty” or “Partner Company Guaranties” means one or more
guaranties by Borrower for the benefit of Bank.
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
“Permitted Indebtedness” means:
(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;
(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;
(c) Guaranties in support of Partner Companies;
(d) Indebtedness in the form of equipment leases or purchase money financing for
equipment, provided the aggregate outstanding amount of such Indebtedness does
not exceed $5,000,000;
(e) unsecured Indebtedness incurred in a single transaction in an aggregate
amount not to exceed $250,000 provided the aggregate amount of all such
Indebtedness shall not at any time exceed $1,000,000;
(f) Contingent Obligations in the form of hedging agreements entered into in the
ordinary course of a Borrower’s business on terms reasonably acceptable to Bank;
(g) Subordinated Debt; and
(h) Extensions, refinancings, modifications, amendment and restatement of any
item of Permitted Indebtedness described in clauses (a) through (f) above;
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower.
“Permitted Liens” means the following:
(a) Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;
(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings;
(c) Liens (i) upon or in any equipment acquired or held by a Borrower to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of financing the acquisition of such equipment, or (ii) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment;
(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase; and

 

 



--------------------------------------------------------------------------------



 



(e) Carrier’s, warehousemen’s , mechanic’s, materialmen’s, repairmen’s or other
like Liens imposed by law.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.
“Responsible Officer” means each of the Chief Executive Officer, the Vice
President, Operations, the Chief Financial Officer and the Controller of
Guarantor.
“Revolving Line” means a Credit Extension of up to $30,000,000.
“Revolving Maturity Date” means June 29, 2009.
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
“SOS Reports” means the official reports from the Secretary of State of
Delaware, each Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.

 

 



--------------------------------------------------------------------------------



 



     
DEBTOR
  SAFEGUARD DELAWARE, INC. and SAFEGUARD SCIENTIFICS (DELAWARE), INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT B
COLLATERAL DESCRIPTION ATTACHMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(a) All cash, securities, certificates of deposit, instruments, deposit
accounts, money market accounts, securities accounts, investment property,
financial assets, and any other accounts or property, now owned or hereafter
acquired, either held or in possession of Bank, Comerica Securities, Inc. and
any of Bank’s Affiliates, and
(b) all proceeds and substitutions thereof, including interest and dividends
payable thereon, now or in the future held therein, all interest paid thereon,
and all other cash and noncash proceeds of the foregoing.
All terms above have the meanings given to them in the California Uniform
Commercial Code, as amended or supplemented from time to time.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TECHNOLOGY & LIFE SCIENCES DIVISION
LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS 3:30 P.M. Eastern Time
DEADLINE FOR WIRE TRANSFERS IS 3:30 P.M. Eastern Time

         
TO: Loan Analysis
  DATE:   TIME:
FAX #: (650) 846-6840
       

         
FROM:
  SAFEGUARD DELAWARE, INC. and   TELEPHONE REQUEST (For Bank Use Only):
 
  SAFEGUARD SCIENTIFICS    
 
  (DELAWARE), INC.    
 
  Borrower’s Name    
FROM:
      The following person is authorized to request the loan payment
transfer/loan advance on the designated account and is known to me.
 
  Authorized Signer’s Name    
 
       
FROM:
       
 
  Authorized Signature (Borrower)        Authorized Request & Phone #
PHONE #:
       
 
           Received by (Bank) & Phone #
 
        FROM ACCOUNT#:     (please include Note number, if applicable)     TO
ACCOUNT #:        Authorized Signature (Bank) (please include Note number, if
applicable)    

         
REQUESTED TRANSACTION TYPE
  REQUESTED DOLLAR AMOUNT        For Bank Use Only
 
       
PRINCIPAL INCREASE* (ADVANCE)
  $   Date Rec’d:
PRINCIPAL PAYMENT (ONLY)
  $   Time:
 
      Comp. Status:  YES  NO
OTHER INSTRUCTIONS:
      Status Date:
 
      Time:
 
      Approval:

All representations and warranties of Borrower stated in the Amended and
Restated Loan and Security Agreement are true, correct and complete in all
material respects as of the date of the telephone request for and advance
confirmed by this Borrowing Certificate, including without limitation the
representation that Borrower has paid for and owns the equipment financed by the
Bank; provided, however, that those representations and warranties the date
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.
*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)      
YES  NO
If YES, the Outgoing Wire Transfer Instructions must be completed below.

         
OUTGOING WIRE TRANSFER INSTRUCTIONS
  Fed Reference Number   Bank Transfer Number

The items marked with an asterisk (*) are required to be completed.

     
*Beneficiary Name
   
 
   
*Beneficiary Account Number
   
 
   
*Beneficiary Address
   
 
   
Currency Type
  US DOLLARS ONLY
 
   
*ABA Routing Number (9 Digits)
   
 
   
*Receiving Institution Name
   
 
   
*Receiving Institution Address
   
 
   
*Wire Account
  $ 
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE

     
TO:
  COMERICA BANK
 
   
FROM:
  SAFEGUARD DELAWARE, INC. and SAFEGUARD SCIENTIFICS (DELAWARE), INC.

The undersigned authorized officer of SAFEGUARD DELAWARE, INC. and SAFEGUARD
SCIENTIFICS (DELAWARE), INC. hereby certifies that in accordance with the terms
and conditions of the Amended and Restated Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (i) Borrower is in complete compliance for
the period ending  _____  with all required covenants except as noted below and
(ii) all representations and warranties of Borrower stated in the Agreement are
true and correct as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Guarantor:
           
10Q
  Quarterly, within 45 days* (excluding FYE)   Yes   No
10K
  FYE within 90 days*   Yes   No
 
           
Borrowers:
           
Quarterly consolidating financial statements
  Quarterly, within 45 days* (excluding FYE)   Yes   No
FYE consolidating financial statements
  FYE within 90 days*   Yes   No

*or such longer period of time as may be afforded by the Securities and Exchange
Commission pursuant to Rule 12b-25

                  Financial Covenant   Required   Actual   Complies
Minimum Unrestricted Cash at Bank (continuous)
  See Agreement       Yes   No
Maximum private company impairment charges
  $50,000,000        Yes   No

          Comments Regarding Exceptions: See Attached.   BANK USE ONLY
 
       
 
  Received by:    
 
       
Sincerely,
      AUTHORIZED SIGNER
 
       
 
  Date:    
 
       
 
       
 
  Verified:    
 
       
SIGNATURE
      AUTHORIZED SIGNER
 
       
 
  Date:    
 
       
TITLE
       
 
            Compliance Status                    Yes     No
 
 
DATE
         

 

 



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCEPTIONS
Permitted Indebtedness (Exhibit A)
None.
Permitted Liens (Exhibit A)
None.
Prior Names (Section 5.5)
None.
Litigation (Section 5.6)
None.

 

 